


110 HR 1840 IH: To restore and make permanent the exclusion from gross

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1840
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Stark (for
			 himself, Mr. Camp of Michigan,
			 Mr. Rangel,
			 Mr. Levin,
			 Mr. Neal of Massachusetts,
			 Mr. McNulty,
			 Mr. Doggett,
			 Mr. Ryan of Wisconsin,
			 Mr. Clay, Mr. Gordon of Tennessee,
			 Mr. Conyers,
			 Ms. Jackson-Lee of Texas,
			 Mr. Kildee, and
			 Mr. Rogers of Michigan) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To restore and make permanent the exclusion from gross
		  income for amounts received under qualified group legal services plans and to
		  increase the maximum amount of the exclusion.
	
	
		1.Exclusion for amounts
			 received under qualified group legal services plans restored and made
			 permanent
			(a)Increase of
			 ExclusionSubsection (a) of section 120 of the Internal Revenue
			 Code of 1986 (relating to exclusion by employee for contributions and legal
			 services provided by employer) is amended by striking the last sentence.
			(b)Restoration and
			 Permanence of ExclusionSection 120 of such Code (relating to
			 amounts received under qualified group legal services plans) is amended by
			 striking subsection (e) and by redesignating subsection (f) as subsection
			 (e).
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
